                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


MIGUEL GONZALEZ-VALENCIA,

                      Petitioner,

       v.                                                   Case No. 19-C-1686

SHERIFF DALE J. SCHMIDT,

                      Respondent.


                                            ORDER


       Petitioner Miguel Gonzalez-Valencia, who is a noncitizen and currently detained at Dodge

Detention Center, filed an emergency petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 on November 14, 2019. Gonzalez-Valencia requested that the court issue an emergency writ

of habeas corpus to temporarily release him so he can have emergency gallbladder surgery at his

own expense. The court held a telephone conference on November 20, 2019, to discuss the petition.

For the reasons set forth on the record, Gonzalez-Valencia’s petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 is DENIED.

       THEREFORE, IT IS ORDERED that this petition is summarily dismissed pursuant to

Rule 4 of the Rules Governing § 2254 Cases. The Clerk is directed to enter judgment dismissing

the case.

       A certificate of appealability will be DENIED. I do not believe that reasonable jurists

would believe that the petitioner has made a substantial showing of the denial of a constitutional

right in his application for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).
        The petitioner is advised that the judgment entered by the Clerk is final. A dissatisfied party

may appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this

court a notice of appeal within 30 days of the entry of judgment. See Fed. R. App. P. 3, 4. In the

event the petitioner decides to appeal, he should also request that the court of appeals issue a

certificate of appealability.

        SO ORDERED at Green Bay, Wisconsin, this            20th   day of November, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, District Judge
                                               United States District Court




                                                  2
